Mr. Justice Higbee delivered the opinion of the court. 2. Appeal and ebbob, § 1540*—when reference to declaration in instruction is harmless. While the practice of referring to the declaration in an instruction has frequently been criticised, such reference does not constitute reversible error. 3. Appeal and error, § 1561*—when refusal of instruction is harmless error. It is not reversible error to refuse an instruction which might properly have been given, where such instruction is substantially covered by other given instructions. 4. Railroads, § 224*—when instruction in action to recover for injury to lots due to excavations in construction of railroad is not erroneous. Where, in an action to recover for damage to lots caused principally by excavations in connection with the construction and maintenance of a railroad in front of said lots, an instruction was complained of on the ground of raising an issue as to whether plaintiff’s “legal right” of ingress or egress, as distinguished from her means of egress and ingress, had been damaged, held that the instruction was not susceptible of such technical construction, especially when considered in connection with the facts in proof and the other instructions. 5. Instructions, § 87*—when instruction on degree of proof is not erroneous. Where an instruction read as a whole correctly states the law as to the degree of proof required, the fact that portions of it read alone may be open to the objection that the instruction did not require the jury to find the facts therein stated by a preponderance of the evidence, does not render the instruction erroneous. 6. Railroads, § 224*—when refusal of instruction on determination of damage to property due to construction of railroad is proper. In an action to recover for damage to lots caused principally by excavations in connection with the construction and maintenance of a railroad in front of the lots, where the defendant complained of the refusal of an instruction telling the jury that any damage to plaintiff’s premises .must be considered as a damage to her property as a whole, and that an inconvenience of ingress and egress to a portion of the premises was not necessarily a damage to the whole of the premises, held that while such statement as an abstract proposition of law had been approved, it was not error to refuse the instruction, for the reason that the property involved was small in area, and all of it was used as one residence property, and therefore a damage to any part would almost necessarily be a damage to the whole. 7. IrrsTBTJCTioNS, § 159*—consideration as a series. Instructions must be considered as a series and not singly, and therefore, although instructions in a case may not in every respect be formal and accurate, yet if taken as a whole they fully and fairly advise the jury of the law applicable to the facts in proof, no reason for a reversal will be afforded.